Citation Nr: 0506882	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD, which he 
contends is related to his combat service in Vietnam.  His 
service records show that he received the Combat Infantryman 
Badge and the Purple Heart Medal.  His service medical 
records show that when the veteran was hospitalized for 
treatment of gunshot and shrapnel wounds in February 1966, he 
spoke to a social work officer of combat trauma in which he 
was wounded by a Viet Cong ambush where two Viet Cong 
grenades landed at his feet, but did not go off.  He saw his 
platoon sergeant bleed to death and spent the night in a 
foxhole waiting for helicopter evacuation.  He reported 
recurrent dreams and a constant fear of someone coming from 
behind or coming through a window.  He felt he was losing 
control of himself and asked "am I crazy?"  The social work 
officer recommended the veteran be seen regularly by him and 
be encouraged to talk and participate in occupational therapy 
when he was able.  The service medical records include no 
further such entries.  Hospitalization with treatment and 
surgeries continued, and in May 1967 a Physical Evaluation 
Board found the veteran physically unfit for service because 
of amputation of the right ring finger that resulted from his 
wounds.  

The veteran filed his PTSD service connection claim in August 
2001.  In its June 2002 rating decision, the RO denied the 
claim stating that the veteran had not responded to its April 
2002 request for medical evidence reflecting a diagnosis of 
PTSD.  The RO noted that VA outpatient records dated from 
July 2000 to January 2001 showed that veteran had been 
treated for anxiety attacks, residuals of a stroke, and 
convulsions.  In a letter received at the RO in March 2003, 
the veteran's representative requested that the RO obtain 
records of hospitalization of the veteran at the VA Medical 
Center (VAMC) in Battle Creek, Michigan, with admission in 
December 1973 and requested that these medical records be 
taken into consideration.  In this regard, the Board notes 
that the claims file includes a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated in January 1974, which shows that 
the veteran was transferred to the VA hospital in Battle 
Creek, Michigan, in December 1973 with an admission diagnosis 
of schizophrenia.  The Board also notes that in a January 
1982 evaluation, a private orthopedist noted that the veteran 
had a history of being hospitalized at a VA hospital for a 
three-month period in 1973 because of a nervous condition.  

The record shows that in March 2003 the RO requested records 
pertaining to the veteran's 1973 VA hospital admission.  A VA 
Form 119, Report of Contact, dated in June 2003, indicates 
that the Battle Creek VAMC advised the RO that they were 
awaiting response from their in-house files department as to 
whether the file was retired or "perpetuated."  It was 
further indicated that if the file was retired, it would be 
recalled when the VAMC learned its location.  There is no 
further documentation from the VAMC regarding the location of 
the requested records, and in the statement of the case dated 
in late June 2003, the Decision Review Officer stated that 
the 1973 records pertaining to admission to the VA hospital 
in Battle Creek were not available to him.  There was no 
explanation as to the reason the records were not available, 
nor does the record include documentation of notice to the 
veteran that VA had concluded it was reasonably certain the 
records do not exist or that further efforts to obtain them 
would be futile, which amounts to a failure to comply with 
the provisions of 38 C.F.R. § 3.159(e).  

The veteran's representative has requested that additional 
action be taken to obtain the VA medical records pertaining 
to the veteran's hospital admission at the Battle Creek VAMC 
in December 1973, and the Board agrees that this should be 
done.  

The veteran's representative further requests that the 
veteran be provided with a VA examination in conjunction with 
his claim.  The representative acknowledges that that VA 
mental health clinic outpatient records showing treatment for 
anxiety, depression, and insomnia do not include a diagnosis 
of PTSD.  He also acknowledges that the veteran has not 
brought up his service in Vietnam but notes that the veteran 
has asserted that none of the mental health caregivers at the 
Detroit VAMC have ever asked whether he served in combat, was 
injured, or had any problems due to his service in Vietnam.  
In view of the veteran's statements and documentation of 
current psychiatric symptoms, it is the judgment of the Board 
that a VA psychiatric examination and opinion would 
facilitate its decision in this case.  

Finally, the Board notes that in Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004), the United States Court of Appeals 
for Veterans Claims held that VA is requires to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
The Board finds no indication that the RO has requested that 
the veteran provide any evidence in his possession that 
pertains to the claim, and this should be done.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should take action to obtain 
VA medical records pertaining to the 
veteran's hospital admission at the VAMC 
in Battle Creek, Michigan, in December 
1973.  The admission diagnosis was 
reportedly schizophrenia, and the 
hospitalization may have lasted as long 
as three months.  All actions to obtain 
the requested records should be 
documented fully, and there should be 
compliance with the notice provisions of 
38 C.F.R. § 3.159(e) if the AMC is unable 
to obtain the requested records.  

2.  The AMC should obtain and associate 
with the claims file VA medical records, 
including mental health clinic records, 
for the veteran from the VAMC in Detroit, 
Michigan, dated from May 2003 to the 
present.  

3.  The AMC should contact the veteran 
and notify him that he should provide any 
evidence in his possession that pertains 
to his claim for service connection for 
PTSD.  

4.  Thereafter, the AMC should arrange 
for a VA psychiatric examination of the 
veteran to confirm or rule out a 
diagnosis of PTSD related to his combat 
experiences in service.  All indicated 
studies should be performed.  The 
veteran's claims file must be made 
available to the examiner in connection 
with examination and that it was 
available for review of pertinent 
documents and reviewed should be noted in 
the examination report.  

5.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for PTSD.  

6.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




